number release date uil ’0’4 cid cid dollar_figure ’6 department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no september presumption of disclosure service must release redacted fsas under foia in the latest installment of the ongoing litigation the district_court in tax analysts v internal_revenue_service u s dist lexis d d c date found the service still is applying freedom_of_information_act guidelines too restrictively and ordered the release of previously redacted information from field service advisories the court suggested the service follow the lead of the department of justice whose policy states justice will defend the assertion of a foia exemption only in those cases where the agency reasonably foresees that disclosure would be harmful to an interest protected by that exemption applying a presumption of disclosure the court reviewed in_camera forty of the nearly fsas in question which had been redacted by the service prior to their release to tax analysts observing that the service was still battling tooth and nail to keep as much of each fsa as possible out of the pubic domain the court concluded that in many cases the service was over-reaching in its redaction efforts examining each of the fsa samples the court discussed several categories of redactions claimed by the service the first category attorney-client_privilege deletions the court found applicable only to those communications from the fsa requester to chief_counsel which would reveal the scope direction of emphasis of audit activity in the first fsa examined the court concluded that the deleted material was a recommendation by chief_counsel to the field with respect to additional documentation that should be sought in connection with a taxpayer’s audit this was not protected the court said because the redacted material was not transmitted by field personnel and was not based on confidential information obtained from the client a second fsa which contained legal advice from chief_counsel to the field about whether certain information could be used as evidence was protected turning to the second category attorney work-product privilege the fsas contained recommendations as to the reasonableness of the service’s position and whether a case should continue to be litigated the court found these issues to be properly privileged redaction of a statement of issues however was improper bulletin no september the third category was deletions of citations and discussions of state statutes and cases the service redacted this information because the states in question were those in which the taxpayer resided and taken together with other information in the fsa or which was publically available could identify the taxpayer the court found this argument to be patently absurd as to most of the fsas in question merely identifying the state in which a taxpayer resides is insufficient to reveal the identity of the taxpayer the court also held that the redaction of the identity of a federal_circuit was similarly absurd next the court reviewed miscellaneous deletions under sec_6103 beginning with the premise that legal analyses contained in fsas are not return_information the court disagreed with the service’s characterization that certain redactions identify the taxpayer’s business or industry and so combined with other public information could lead to the identification of the taxpayer the court similarly disagreed with the service’s argument that certain statutes and court decisions when used as search terms in a commercial legal research data base together with other terms in the fsa would result in the identification of the taxpayer the court found this to be a vague unspecific unsubstantiated explanation inadequate to support redaction however where special legislation was aimed at a small_group of specific taxpayers to which group the fsa is also directed the court found redaction of the statute and legislative_history was proper the fifth category was factual deletions the court agreed with the service that redaction was proper when the facts describe a unique and well-known business of a taxpayer where the references were so interspersed throughout the facts section of the fsa that no reasonably segregable non-exempt portion of the section was left however the court cautioned that merely because the taxpayer is a well-known entity the fsa is not entitled to greater redaction when the redaction does not identify the taxpayer nor contain return_information finally the court discussed redaction of certain administrative information the court ruled that the service could not redact the date of the fsa the date of the request the name of the requester the name and or telephone number of the author the component office_of_chief_counsel the signer of the fsa the subject matter of the fsa although the taxpayer’s name should be redacted freedom_of_information_act exemptions from disclosure no employment no summons enforcement bulletin no september collective entity rule limited in in re three grand jury subpoenas duces tecum dated date u s app lexis 2d cir sept the second circuit limited the scope of the collective entity rule holding that a person no longer employed by a corporation may claim a fifth_amendment privilege with respect to summonsed documents relying on its earlier decision in in re grand jury subpoenas duces tecum dated date and date saxon 722_f2d_981 2d cir the court found that three employees who left a corporation taking corporate records with them just before being served with grand jury criminal subpoenas may claim a fifth_amendment act of production privilege with respect to those documents when an employee is terminated the majority found any documents possessed by that employee are then held in a personal rather than a representational capacity the dissent found the majority squarely in conflict with the collective entity rule espoused by 487_us_99 in which the supreme court rejected a fifth_amendment act of production privilege claim by a current employee and held that the custodian’s act of production is not a personal act but rather an act of the corporation which cannot claim a fifth_amendment privilege the dissent found unpersuasive the fact that this case dealt with former employees finding that the employees left or were terminated after the corporation had been served with the subpoenas also the dissent argued two of the three signed severance agreements to assist the corporation in any investigation the dissent pointed out the obvious incentive for corporate employees to abscond with subpoenaed records to avoid judicial process summonses defenses to compliance fifth_amendment corporate records equitable_tolling clarification last month’s gl bulletin discussed equitable_tolling in bankruptcy in light of the eleventh circuit’s decision in united_states v morgan u s app lexis 11th cir date a parenthetical comment not from the court’s decision stated that the government no longer argues b c sec_108 as a basis for equitable_tolling this comment should not be taken as a prohibition from relying on controlling precedent in those jurisdictions where the circuit_court of appeals has favorably decided for the service on sec_108 grounds the circuit decisions relying on sec_108 are in re 965_f2d_554 7th cir in re 5_f3d_423 9th cir cert_denied 511_us_1081 81_f3d_20 3d cir and 109_f3d_489 8th cir cert_denied 522_us_823 bulletin no september bankruptcy code cases chapter distribution_of_property of the estate priority claims aggeler v united_states u s dist lexis w d mich date - chapter debtor objected to untimely filed priority tax claim the court held the debtor lacked standing in a liquidating chapter as failing to meet the definition of party in interest under b c sec_502 the court explained that a party in interest must have a pecuniary interest in the distribution of the estate which an insolvent_debtor lacks further the court found that the service’s claim though tardy was filed before distribution and so the service was entitled to payment bankruptcy code cases chapter confirmation of plan in re campbell u s dist lexis w d w va date - failure of the service to attend the confirmation hearing where the service previously provided a written objection to debtor’s chapter plan which attempted to discharge an sec_6672 trust fund recovery penalty claim does not constitute waiver of the service’s objection the court has an independent duty to verify that a chapter plan complies with the law bankruptcy code cases chapter discharge debts provided for by plan in re 237_br_217 bankr m d fla - debtor completed payments under chapter plan on allowed priority tax claim but before completing all payments the debtor converted the case to chapter the court held that the debtor was liable for unpaid penalties and interest reasoning that a confirmed chapter plan suspends rather than extinguishes penalties and interest during the pendency of the plan the court concluded that those penalties and interest became nondischargeable when the debtor received his chapter discharge bankruptcy code cases chapter effect of confirmation deutchman v internal revenue u s app lexis 4th cir date - debtor’s chapter plan reduced and reclassified service’s secured claim but did not object to the service’s proof_of_claim the service did not object to the debtor’s plan and when the service refused to release its tax_liens after the debtor paid the amount specified by his plan the debtor brought suit the fourth circuit affirmed the district_court holding that in order to provide for a creditor under b c c a plan must clearly and accurately characterize the creditor’s claim throughout the plan because the debtor failed to take sufficient affirmative steps to modify or extinguish the government’s liens those liens passed through bankruptcy unaffected bankruptcy code cases chapter effect of confirmation bankruptcy code cases refunds setoff bulletin no september in re munson bankr lexis bankr c d ill date - the debtor’s chapter plan was confirmed the day before the service filed a motion to lift the automatic_stay to permit setoff of the debtor’s income_tax refund recognizing a split in the circuits that have decided this issue cf in re delaurentiis entertainment group inc 963_f2d_1269 9th cir with in re continental airlines 134_f3d_536 3d cir the court chose to go with the third circuit’s holding that failure to exercise a right of setoff prior to plan confirmation extinguishes that claim bankruptcy code cases chapter filing and allowance of post- petition claims 236_br_616 bankr e d tex - service filed proof_of_claim for income taxes in debtor’s chapter bankruptcy after debtor’s plan was confirmed the service filed an amended claim for taxes the trustee argued that the amended claim made the debtor’s plan infeasible but the court disagreed first the court held that because the service’s claim contained entirely separate tax years it was a new claim rather than an amended claim the court then found this new claim was an allowed claim under b c though not a priority claim under section sec_507 such post-petition claims are not impaired by the chapter plan although the debtors may provide for payment of such a post-petition claim under section b however the debtors are not required to modify their confirmed plan to make payment of the service’s new claim which then would be collectible outside bankruptcy and their failure to address the claim in their plan does not make it infeasible bankruptcy code cases exceptions to discharge no late or fraudulent_returns bankruptcy code cases returns by trustee debtor-in-possession or debtor individual in re 236_br_456 bankr m d fla - debtor did not file an individual_income_tax_return in claiming he cooperated with the government in determining his tax_liability for that year debtor sought a discharge of his taxes in chapter bankruptcy the court instead found the taxes nondischargeable under b c a b because the debtor failed to sign or submit any document which disclosed all the information from which his tax_liability could be computed further the debtor provided the tax information only after litigation in tax_court and could not reasonably argue that the stipulation reached in court was intended to be a tax_return bankruptcy code cases exceptions to discharge pre-petition priority taxes compromise settlement bankruptcy in re nader bankr lexi sec_1001 bankr e d pa date - debtor submitted an offer_in_compromise which was deemed processable by the service bulletin no september on date the service rejected the offer on date but the debtor appealed the rejection the appeal was pending when the debtor filed chapter bankruptcy on date the court found the federal tax_liability nondischargeable as a priority debt under b c sec_507 and a a reasoning that by signing the oic form_656 the debtor agreed with the service’s determination that the oic was pending during the debtor’s appeal of the oic the pending oic suspended the statute_of_limitations as provided by sec_507 bankruptcy code cases liens determination of secured status bankruptcy code cases property of the estate in re schwarzwalder bankr lexis bankr m d fla date - service had tax_lien on debtors’ real_property at the time they filed chapter bankruptcy claiming the property as exempt the case was converted to chapter and the trustee entered a report of no distribution abandoning any non- exempt_property after the chapter case was closed a bank with a lien on the property filed to have the case reopened so as to clear title to the property the court refused to reopen the case citing a lack of subject matter jurisdiction although the bank may have mistakenly believed the debtors paid their tax debt during the bankruptcy the court found the bank had no rights created by the bankruptcy code or related to a bankruptcy case whether the real_property in question was exempt or abandoned it is not property of the estate and so the bankruptcy court lacks jurisdiction under u s c sec_1334 bankruptcy code cases refunds erroneous united_states v jackson aftr2d bankr m d ala date - in the debtor received an erroneous refund then filed chapter bankruptcy when the service brought suit because the refund also offset a slight balance owed by the debtor for income taxes the debtor argued that the liability was discharged instead the court found under b c sec_507 that the refund liability was incurred in when the debtor received the erroneous refund and so was entitled to priority status bankruptcy code cases refunds setoff goldman v united_states in re schield bankr lexi sec_1111 bankr c d cal date - service with consent of chapter debtor and pursuant to an offer_in_compromise entered into just prior to the bankruptcy filing applied his income_tax refund to an outstanding liability the chapter trustee objected and the court held that the oic did not transfer all of the debtor’s rights in the overpayment to the service therefore under b c the service violated the automatic_stay by withholding the refund however the service was entitled to setoff the refund under sec_553 because the service moved for relief from the stay in response to the trustee’s objection the court found it judicially convenient to ignore the stay violation and allow the service to offset the refund bulletin no september bankruptcy code cases setoff sec_553 refunds taxes in re gordon sel-way inc aftr2d e d mich date - in its liquidating plan the debtor classified the service’s unsecured claim for employment_taxes as a cla sec_5 claim to be paid although the other cla sec_5 creditors were paid their share the debtor disputed the service’s claim for over six years though it ultimately lost the debtor exhausted all of its funds without payment to the united_states the current dispute involved a refund of employment_taxes due to the debtor the united_states sought to offset the refund while the debtor argued that the refund should be used to pay its administrative expenses namely its lawyers and accountants the bankruptcy court found for the debtor holding that the government’s claim lacked mutuality because the government’s claim was for pre-petition taxes while the refund arose post-petition the district_court reversed finding b c sec_553 merely preserves the common-law right to offset mutual debts the debtor’s plan providing for the government’s claim transformed it into a post-petition obligation and so created the required mutuality the district_court distinguished cases cited by the debtor as cases where the government attempted to use setoff to better its position here the court pointed out the government was using setoff to enforce the debtor’s plan and put itself in the same position as other cla sec_5 creditors which already had been paid_by the debtor similarly the court rejected the debtor’s contention that the service should be required to pursue other cla sec_5 creditors to disgorge payment if the debtor had complied with its plan the court found there would be no need for the government to pursue setoff damages suits for against united_states unauthorized collection sec_7433 claitor v united_states u s dist lexis n d cal date - government agreed to release levy in but actually did not release the levy until the government argued that the taxpayer was barred by the two-year statute_of_limitations in sec_7433 because he should have known of the non-release of the levy in the court however found the failure to release levy is a continuing violation which continued to accrue until the government actually released the levy in levy failure to surrender property united_states v tarnove aftr2d 11th cir date unpublished - attorney holding personal injury award refused to honor a tax levy against her client in an unpublished opinion the eleventh circuit upheld the district court’s imposition of the penalty under sec_6332 against the attorney the government initially argued that the court lacked jurisdiction to consider the setoff because the bankruptcy_estate closed upon confirmation of the debtor’s plan the court found any assessment or collection of a tax_liability affects the validity of the plan’s confirmation and so is a core proceeding under b c b bulletin no september the attorney argued that the money held was exempt as wages and further that by filing numerous lawsuits against the service she had reasonable_cause for refusing to honor the levy the court observed that the attorney met neither of the two defenses for failing to honor a levy that she was not in possession of the taxpayer’s property nor was the property subject_to a prior judicial attachment or levy further the court found sec_301 a provides no exemption where as in this case the levy was served after the taxpayer received the award as to the reasonable_cause defense the court observed that all of her lawsuits had been dismissed and her stated fear of exposure to liability from a suit by her client was not a defense to the levy liens priority over state local_taxes united_states v r e corp u s dist lexis e d pa date - service and state both claimed proceeds from sale of liquor license the court first held that the service’s claim did not violate the tax_injunction_act u s c sec_1341 because it was not seeking to enjoin the state’s collection but rather to determine the priority of their respective liens next the court found the state was not a judgment lien creditor because its liens arose by operation of law not by judicial determination consequently the federal tax_liens had priority over all state liens recorded after the service’s assessments finally the court found a state statute which granted superpriority to the state’s tax claim in conflict with and so preempted by the i r c penalties failure to collect withhold or pay over responsible_officer 179_f3d_546 7th cir - in this state tax case the seventh circuit ruled that the burden_of_proof in establishing whether a debtor in bankruptcy is the responsible_officer liable for a_trust fund penalty remains the same in bankruptcy as without that is the burden_of_proof is on the debtor to show that he is not a responsible_officer penalties failure to collect withhold or pay over responsible_officer unger v united_states u s dist lexis s d n y date u s dist lexis s d n y date - plaintiff paid the bills for a corporation which failed to remit payroll_taxes when the corporation filed bankruptcy and the owner proved judgment-proof the service assessed plaintiff under sec_6672 for a_trust fund recovery penalty in excess of dollar_figure despite the district court’s belief that the plaintiff was a cabin boy on a sinking ship and that he had been instructed by the owner of the corporation not to pay the taxes it upheld the imposition of the penalty however when the second circuit decided 38_f3d_634 2d cir a concurring opinion suggested the district_court may have misinterpreted precedent with this encouragement the court urged the plaintiff to file a motion for reconsideration at trial a jury again found in favor of the service but the court sua sponte set_aside the verdict as a gross miscarriage of justice the court_of_appeals reversed the district_court 155_f3d_93 2d cir bulletin no september but remanded with an option for a new trial which the district_court has taken up the second ruling sets out the court’s instructions as to the plaintiff’s burden_of_proof which will be met if he can show that despite his technical authority to pay bills in actuality he failed to exercise significant control but instead merely followed the orders of his superior the ruling also states that the court will instruct the jury not to consider any testimony about non-service matters such as the plantiff’s authority to sign non-tax checks priority insolvency u s c law offices of jonathan stein v cadle co u s dist lexis c d cal date aftr2d date u s dist lexis date - these three related decisions deal with priority to interpled funds under the insolvency act u s c the plaintiff interpled funds received from a settlement which were claimed by several creditors of a now- defunct corporation the service claimed the funds under the priority established by the insolvency act in the first decision the court found the insolvency act applied because the corporation had committed an act of bankruptcy by failing to discharge a lien against it within days the court further determined that the united_states had priority under the insolvency act because no creditor had achieved actual possession of the interpled funds because the united_states relied on a judgment rather than a tax_lien the court found the tax_lien act sec_6323 did not apply and did not trump the insolvency act however the court also determined that for the united_states to ultimately prevail under the insolvency act it would have to prove that the corporation was in fact insolvent following an evidentiary hearing the court’s second decision reached exactly that conclusion based on evidence that the corporation’s liabilities exceeded its assets finally the attorney who interpled the funds claimed a right to fees but in its third decision the court denied this request finding the plaintiff offered no reason why he interpled the funds nor could he show any meaningful service rendered once the action began refunds requirements of claim clement v united_states aftr2d 1st cir date unpublished - in an unpublished per curiam decision the first circuit affirmed the district court’s dismissal of the taxpayer’s refund_suit the court held that although a properly executed tax_return may constitute a claim for a refund the return must delineate the grounds upon which entitlement to the refund is premised and present sufficient facts to apprise the service of the exact basis of the claim the taxpayer’s return which lacked information needed to judge its substantial correctness and which contained substantially incorrect information did not satisfy these requirements summonses defenses to compliance fifth_amendment corporate records united_states v insurance consultants of knox inc u s app lexis 7th cir date - service issued summonses for financial records to corporation and to taxpayer as secretary treasurer of corporation taxpayer bulletin no september refused to comply the seventh circuit found the government by affidavit of the special_agent established the four factors required by 379_us_48 the taxpayer argued that enforcement of the summons would violate his fifth_amendment rights the court however noted that the custodian of records cannot rely on a personal privilege_against self-incrimination to avoid producing corporate documents in his possession in a representative capacity even if those documents might incriminate him the collective entity rule the court also dismissed the taxpayer’s argument that he need not produce records the service already possesses finding that the service does not possess information simply because it may have seen the documents at an earlier examination finally the court found the taxpayer was not prejudiced by a notice of nine days twenty-three hours rather than the ten days required by statute holding instead that notice to appear any time during business hours on the tenth day satisfied the requirement of sec_7605 summonses intervention by taxpayer vanderhoof v commissioner u s dist lexis e d cal date - this opinion provides a summary of many of the common defenses raised by a taxpayer in opposition to a third party tax_lien such as relevance immunity technical invalidity and violation of constitutional rights the court disposes of all of these arguments although denying the service’s request for summary enforcement because the service failed to show that any third party had refused to comply with the summons see in re three grand jury subpoenas on p
